Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 and 7/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-33, is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 11,171,400. This is a statutory double patenting rejection.
Claims of present invention: 17/514,188
Claims of US Pat. No. 11,171,400
1. A resonator for coupling electromagnetic radiation to a sample on the scale of a quantum object embodying a qubit, the resonator comprising: an electrically conductive member; an opening through the member defining an inductive loop in the member, the sample at least partially receivable within the opening; and an elongated gap in the member defining a continuous convoluted path having a length between a boundary of the member and the opening, wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises an interdigitated capacitor, wherein the interdigitated capacitor comprises a plurality of interlaced legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of interlaced legs, thereby causing the corresponding magnetic fields to cancel out to a first order.
2. The resonator of claim 1, whereby parasitic inductance of the interdigitated capacitor is minimized.
1. A resonator for coupling electromagnetic radiation to a sample on the scale of a quantum object embodying a qubit, the resonator comprising: an electrically conductive member; an opening through the member defining an inductive loop in the member, the sample at least partially receivable within the opening; and an elongated gap in the member defining a continuous convoluted path having a length between a boundary of the member and the opening, wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises an interdigitated capacitor, wherein the interdigitated capacitor comprises a plurality of interlaced legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of interlaced legs, thereby causing the corresponding magnetic fields to cancel out to a first order approximation, whereby parasitic inductance of the interdigitated capacitor is minimized.
3. The resonator according to claim 1 wherein the conductive member comprises a metallic layer overlying a dielectric substrate.
2. The resonator according to claim 1 wherein the conductive member comprises a metallic layer overlying a dielectric substrate.
4. The resonator according to claim 1 wherein the conductive member is substantially planar.
3. The resonator according to claim 1 wherein the conductive member is substantially planar.
5. The resonator according to claim 1 further comprising a dielectric material overlies at least a portion of the conductive member and filling at least a portion of the gap.
4. The resonator according to claim 1 further comprising a dielectric material overlies at least a portion of the conductive member and filling at least a portion of the gap.
6. The resonator according to claim 1 wherein the length of the continuous convoluted path is substantially proportional to a capacitance of the resonator and a width of the gap is substantially inversely proportional to a capacitance of the resonator.
5. The resonator according to claim 1 wherein the length of the continuous convoluted path is substantially proportional to a capacitance of the resonator and a width of the gap is substantially inversely proportional to a capacitance of the resonator.
7. The resonator according to claim 1 wherein a plurality of adjacent path segments and reversals define an interdigitated structure in the conductive member.
6. The resonator according to claim 1 wherein a plurality of adjacent path segments and reversals define an interdigitated structure in the conductive member.
8. The resonator according to claim 1 wherein the path comprises at least 8 changes of direction.
7. The resonator according to claim 1 wherein the path comprises at least 8 changes of direction.
9. The resonator according to claim 1 wherein a largest transverse dimension of the opening is no greater than a minimum width of the gap.
8. The resonator according to claim 1 wherein the largest transverse dimension of the opening is no greater than a minimum width of the gap.
10. The resonator according to claim 1 further comprising a dielectric material, wherein the dielectric material fills at least a portion of the gap.
15. The resonator according to claim 1 further comprising a dielectric material, wherein the dielectric material fills at least a portion of the gap.
11. The resonator of claim 1, wherein the sample consists of a single magnetic molecule.
16. The resonator of claim 1, wherein the sample consists of a single magnetic molecule.
12. The resonator of claim 1, wherein the change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
19. The resonator of claim 1, wherein the change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
13. The resonator of claim 1, wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers; and wherein the opening is less than 10 nanometers wide.
22. The resonator of claim 1, wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers; and wherein the opening is less than 10 nanometers wide.
14. The resonator of claim 1, whereby parasitic inductance of the resonator is minimized.
25. The resonator of claim 1, whereby parasitic inductance of the resonator is minimized.
15. The resonator of claim 1, wherein the sample comprises a qubit.
28. The resonator of claim 1, wherein the sample comprises a qubit.
16. A system for at least one of measuring and changing a quantum state of one or more qubit, the system comprising: the resonator according to claim 1; a sample positioned at least partially within the opening; an external source of a magnetic field applicable to the resonator, and a source of electromagnetic radiation applicable to the resonator and having a frequency selected to induce a resonance in the sample.
9. A system for at least one of measuring and changing a quantum state of one or more qubit, the system comprising: the resonator according to claim 1; a sample positioned at least partially within the opening; an external source of a magnetic field applicable to the resonator, and a source of electromagnetic radiation applicable to the resonator and having a frequency selected to induce a resonance in the sample.
17. A method for at least one of measuring and changing a quantum state of a sample on the scale of a quantum object embodying a qubit, the method comprising: positioning at least a portion of the sample within an opening of a loop-gap resonator having a capacitance defined by a continuous convoluted gap, defining a continuous convoluted path having a length between a boundary of the member and the opening, extending between the opening and an outer edge of the resonator; simultaneously exposing the sample to a magnetic field and electromagnetic radiation; and detecting a resonance signal from the sample; wherein the loop-gap resonator comprises an electrically conductive member; wherein the opening comprises an opening through the member defining an inductive loop in the member; wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises an interdigitated capacitor, wherein the interdigitated capacitor comprises a plurality of interlaced legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of interlaced legs, thereby causing the corresponding magnetic fields to cancel out to a first order.
18. The method of claim 17, whereby parasitic inductance of the interdigitated capacitor is minimized.
10. A method for at least one of measuring and changing a quantum state of a sample on the scale of a quantum object embodying a qubit, the method comprising: positioning at least a portion of the sample within an opening of a loop-gap resonator having a capacitance defined by a continuous convoluted gap, defining a continuous convoluted path having a length between a boundary of the member and the opening, extending between the opening and an outer edge of the resonator; simultaneously exposing the sample to a magnetic field and electromagnetic radiation; and detecting a resonance signal from the sample; wherein the loop-gap resonator comprises an electrically conductive member; wherein the opening comprises an opening through the member defining an inductive loop in the member; wherein the continuous convoluted path comprises a plurality of path segments and changes of direction therebetween, wherein the electrically conductive member comprises an interdigitated capacitor, wherein the interdigitated capacitor comprises a plurality of interlaced legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of interlaced legs, thereby causing the corresponding magnetic fields to cancel out to a first order approximation, whereby parasitic inductance of the interdigitated capacitor is minimized.
19. The method of claim 14, wherein the sample consists of a single magnetic molecule.
17. The method of claim 10, wherein the sample consists of a single magnetic molecule.
20. The method of claim 14, wherein the change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
20. The method of claim 10, wherein the change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
21. The method of claim 14, wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers; and wherein the opening is less than 10 nanometers wide.
23. The method of claim 10, wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers; and wherein the opening is less than 10 nanometers wide.
22. The method of claim 14, whereby parasitic inductance of the resonator is minimized.
26. The method of claim 10, whereby parasitic inductance of the resonator is minimized.
23. The method of claim 14, wherein the sample comprises a qubit.
29. The method of claim 10, wherein the sample comprises a qubit.
24. A resonator for coupling electromagnetic radiation to a sample on the scale of a quantum object embodying a qubit, the resonator comprising: an electrically conductive member defining a surface, the member having an area and external boundary about the area on the surface, the conductive member having a thickness substantially perpendicular to the surface; an opening for receiving the sample, the opening extending entirely through the thickness; and a continuous elongated gap extending entirely through the thickness and along a continuous convoluted path joining the opening to the boundary, the path including a plurality of adjacent length segments and changes of direction therebetween; a width of the gap and a length of the path defining a capacitance of the resonator; wherein the electrically conductive member comprises an interdigitated capacitor, wherein the interdigitated capacitor comprises a plurality of interlaced legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of interlaced legs, thereby causing the corresponding magnetic fields to cancel out to a first order.
25. The resonator of claim 24, whereby parasitic inductance of the interdigitated capacitor is minimized.
11. A resonator for coupling electromagnetic radiation to a sample on the scale of a quantum object embodying a qubit, the resonator comprising: an electrically conductive member defining a surface, the member having an area and external boundary about the area on the surface, the conductive member having a thickness substantially perpendicular to the surface; an opening for receiving the sample, the opening extending entirely through the thickness; and a continuous elongated gap extending entirely through the thickness and along a continuous convoluted path joining the opening to the boundary, the path including a plurality of adjacent length segments and changes of direction therebetween; a width of the gap and a length of the path defining a capacitance of the resonator; wherein the electrically conductive member comprises an interdigitated capacitor, wherein the interdigitated capacitor comprises a plurality of interlaced legs, wherein electrical current flows in opposite directions along alternate legs within the plurality of interlaced legs, thereby causing the corresponding magnetic fields to cancel out to a first order approximation, whereby parasitic inductance of the interdigitated capacitor is minimized.
26. The resonator according to claim 24 wherein the surface is planar.
12. The resonator according to claim 11 wherein the surface is planar.
27. The resonator according to claim 24 wherein one or more of the changes of direction comprises a reversal of direction between adjacent segments.
13. The resonator according to claim 11 wherein one or more of the changes of direction comprises a reversal of direction between adjacent segments.
28. The resonator according to claim 24 wherein the path comprises an interdigitated structure.
14. The resonator according to claim 11 wherein the path comprises an interdigitated structure.
29. The resonator of claim 24, wherein the sample consists of a single magnetic molecule.
18. The resonator of claim 11, wherein the sample consists of a single magnetic molecule.
30. The resonator of claim 24, wherein change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
21. The resonator of claim 11, wherein change of direction therebetween are even in number, thereby supporting cancellation of magnetic fields along adjacent ones of the plurality of legs.
31. The resonator of claim 24, wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers; and wherein the opening is less than 10 nanometers wide.
24. The resonator of claim 11, wherein at least a portion of the length of the elongated gap has a gap width of less than 10 nanometers; and wherein the opening is less than 10 nanometers wide.
32. The resonator of claim 24, whereby parasitic inductance of the resonator is minimized.
27. The resonator of claim 11, whereby parasitic inductance of the resonator is minimized.
33. The resonator of claim 24, wherein the sample comprises a qubit.
30. The resonator of claim 11, wherein the sample comprises a qubit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to inductive resonant devices (resonators) for use in quantum measurement systems that make use of an interdigitated capacitor arrangement for cancelling magnetic fields in order to reduce parasitic inductance. 
Examiner’s Note: No prior art rejections are being made against the claimed invention, however, the claims are not considered as allowed, in view of the their status as being rejected under 35 U.S.C. 101 with respect to statutory double patenting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858